Morse & Morse, PLLC 1400 Old Country Road Suite 302 Westbury, NY 11590 Tel: 516-487-1446 Fax: 516-487-1452 Email: morgold@aol.com January 14, 2011 United States Securities and Exchange Commission Washington, DC 20549 Att:Catherine Brown Re:Emergent Group Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 24, 2010 File No. 1-34208 Dear Ms. Brown: On behalf of our client, Emergent Group Inc., we request an extension of the time necessary to answer the Staff's letter of comments of December 30, 2010 so that a written response is provided to you no later than January 21, 2011. Very truly yours, MORSE & MORSE, PLLC /s/ Steven Morse, Managing Member
